Citation Nr: 0717248	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  00-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a fusion of the proximal 
interphalangeal joint of the left middle finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to January 
1946.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran testified at 
a Board hearing at the RO in June 2001.

In an August 2005 Board decision, the Board, in part, denied 
entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a fusion of the proximal 
interphalangeal joint of the left middle finger.  The veteran 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (Court).  By Order dated in December 
2006, the Court vacated in part the Board's August 2005 
decision which denied an increased rating for service-
connected residuals of a fusion of the proximal 
interphalangeal joint of the left middle finger, and remanded 
the case to the Board for further adjudication.

This case has been advanced on the Board's docket pursuant to 
38 C.F.R § 20.900(c) (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the December 2006 Joint Motion for Partial Remand (Joint 
Motion), reference is made to an October 2004 VA x-ray 
examination report of the left middle finger.  The x-ray 
report is attached to the Joint Motion.  The Joint Motion 
states that the October 2004 VA x-ray examination report was 
not in the claims file, but was nevertheless constructively 
of record since it was in VA's possession.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 
3.159(c)(2).  

The December 2006 Joint Motion also states that VA must give 
consideration as to whether the appellant may be entitled to 
a compensable rating for arthritis under 38 C.F.R. § 4.59 and 
Diagnostic Code 5003 in light of the judicial holding in 
Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991).  As it 
appears that the October 2004 VA x-ray report has not been 
reviewed by the RO and since the RO has not considered the 
possibility of a compensable rating for arthritis on the 
theory outlined in the Joint Motion, the Board believes that 
appellate review is not proper at this time. 

The RO should also ensure that proper notice has been issued 
to the veteran under the Veterans Claims Assistance Act of 
2000 (VCAA).  Such notice should include any information and 
evidence needed to substantiate and complete a claim, and 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VA is also instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  VA should inform the veteran that an effective 
date for the award of benefits will be assigned if an 
increase is awarded, and also include an explanation as to 
the type of evidence that is needed to establish a disability 
rating and an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish an effective, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should then review the claims 
file, to specifically include the October 
2004 VA x-ray report, and consider 
whether the appellant may be entitled to 
a compensable rating for arthritis under 
38 C.F.R. § 4.59 and Diagnostic Code 5003 
in light of the judicial holding in 
Lichtenfels v. Derwinski, 1 Vet.App. 484, 
488 (1991).    

3.  After completion of the above, the 
RO should review the expanded record 
and readjudicate the issue on appeal.  
The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
be afforded an opportunity to respond 
before this case is returned to the 
Board.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




